



Exhibit 10.3
PERFORMANCE STOCK UNITS AWARD AGREEMENT (CASH SETTLED)
GRANTED UNDER
BIOGEN INC. 2017 OMNIBUS EQUIT PLAN
1.
Grant of Performance Stock Units (Cash Settled)

Pursuant to the Biogen Inc. 2017 Omnibus Equity Plan (as it may be amended from
time to time, the “Plan”), Biogen Inc. (the “Company”) hereby grants to you, an
employee of the Company or one of its Affiliates (the “Participant”), on each of
the grant dates specified on your Fidelity stock plan account (the “Grant Date”)
the number of cash-settled performance stock units (the “Granted PSUs” or the
“Award”) specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No PSUs shall be
paid unless vested in accordance with this Agreement. The Participant’s rights
to the Granted PSUs are subject to the restrictions described in this Agreement
and the Plan, in addition to such other restrictions, if any, as may be imposed
by law. All initially capitalized terms used herein will have the meaning
specified in the Plan, unless another meaning is specified in this Agreement.


2.
Vesting

A.    The Participant shall have a non-forfeitable right to a portion of the
Award only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. Except as provided in Section 2.C. or 2.D. below, no portion of any
Award shall become vested on the vesting date unless the Participant is then,
and since the Grant Date has continuously been, employed by the Company or any
Affiliate. If the Participant ceases to be employed by the Company and its
Affiliates for any reason, any then outstanding and unvested portion of the
Award shall be automatically and immediately forfeited and terminated, except as
otherwise provided in this Agreement and the Plan.
B.    The Award will become eligible to vest upon achievement of each of three
annual performance goals (the “Annual Performance Goals”), as adopted by the
Committee in the first calendar quarter of each of the three years beginning on
the first year in which the Award is granted and communicated. The calculation
of the number of Granted PSUs that will vest is specified in the Long-Term
Incentive Program Overview for Executives for the year in which the Award is
granted (“LTI Overview”), which is also found on your Fidelity stock plan
account. Granted PSUs that become eligible to vest upon the achievement of each
of the Annual Performance Goals are referred to as the “Eligible PSUs.” In the
event and to the extent that the any of the Annual Performance Goals are not
satisfied (or deemed satisfied in accordance with Section 2.C. below), such
Granted PSUs connected to such unachieved Annual Performance Goals shall not
become eligible to vest and shall be immediately forfeited upon the Committee’s
determination that such Annual Performance Goals have not been satisfied (or
deemed satisfied). As specified in each of the Annual Performance Goals, in the
event and to the extent that the Annual Performance Goals are exceeded, an
additional number of Granted PSUs will become eligible to vest. In no event
shall the number of Eligible PSUs exceed 200% of the number of Granted PSUs. All
Eligible PSUs shall vest on (i) the later of the third anniversary of the Grant
Date or the date of the Committee’s determination of the degree to which the
Annual Performance Goals have been satisfied (which shall occur not later than
March 1 immediately following the end of the year to which the Annual
Performance Goals relate), (ii) in the event of a Corporate Change in Control,
the date or dates described in Section 2.C. below, or (iii) in the event of a
termination of the Participant’s employment with the Company and its Affiliates
on account of death, Disability or Retirement, the date or dates described in
Section 2.D. below (the “Vesting Date”).
C.    In the event of a Corporate Change in Control, subject to the
Participant’s continued employment with the Company and its Affiliates through
the date of such Corporate Change in Control:


(i)    the Committee shall determine the extent to which the Annual Performance
Goals relating to the year prior to the year in which the Corporate Change in
Control occurs are achieved, if not yet determined, and the Granted PSUs that
are eligible to vest based on the achievement of such Annual Performance Goals
shall become Eligible PSUs based on the level of achievement so determined as of
immediately prior to such Corporate Change in Control;




--------------------------------------------------------------------------------







(ii)     any outstanding Granted PSUs that are eligible to vest based on the
achievement of Annual Performance Goals relating to a year in which the
Corporate Change in Control occurs or a year after the Corporate Change in
Control occurs shall become Eligible PSUs as of immediately prior to such
Corporate Change in Control assuming that the Annual Performance Goals are
achieved at target;


(iii)    to the extent the acquiring or surviving entity assumes, continues or
substitutes for Eligible PSUs (determined after giving effect to clauses (i) and
(ii) above) in connection with the Corporate Change in Control, the Eligible
PSUs (including any Granted PSUs that had become Eligible PSUs by their terms
prior to the Corporate Change in Control) shall remain outstanding and, subject
to the Participant’s continued employment with the acquiring or surviving
entity, shall vest in full upon the third anniversary of the Grant Date or, if
earlier, upon an Involuntary Employment Action as described in Section 10.C. of
the Plan or the Participant’s termination of employment on account of death or
Disability;


(iv)     to the extent the acquiring or surviving entity does not assume,
continue or substitute for the Eligible PSUs (determined after giving effect to
clauses (i) and (ii) above) in connection with the Corporate Change in Control,
the Eligible PSUs (including any Granted PSUs that had become Eligible PSUs by
their terms prior to the Corporate Change in Control) shall vest in full as of
immediately prior to the Corporate Change in Control; and


(v)    notwithstanding clause (iii) or (iv) above, with respect to a Participant
who is or becomes eligible for Retirement at any time after the Grant Date and
on or before the latest Vesting Date described in Section 2.B. above, to the
extent required to avoid adverse tax results under Section 409A, the Eligible
PSUs (determined after giving effect to clauses (i) and (ii) above) shall vest
in full as of immediately prior to the Corporate Change in Control.


D.    Except as otherwise provided in the Plan or Section 2.C. above, upon
termination of the Participant’s employment with the Company and its Affiliates
for any reason, any portion of the Award that is not then vested will
immediately terminate, except as follows:


(i)    any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability, to
the extent not vested previously, will become fully vested as follows: (1) with
respect to any Eligible PSUs for which the achievement of Annual Performance
Goals has been determined as of the date of such termination on account of death
or Disability, upon the date of such termination; and (2) with respect to any
Eligible PSUs for which the achievement of Annual Performance Goals has not been
determined on the date of such termination, upon the date of the determination
of the Eligible PSUs based on the achievement of the applicable Annual
Performance Goals and the Committee’s determination thereof (including under
Section 2.C. above, in which case the Eligible PSUs (determined after giving
effect to Section 2.C. above) will vest as of immediately prior to the Corporate
Change in Control), even if such determination occurs following the date of
death or Disability of the Participant; and


(ii)    any portion of the Award held by the Participant immediately prior to
the Participant’s Retirement, to the extent not vested previously, will become
fully vested as follows: (1) with respect to any Eligible PSUs for which the
achievement of Annual Performance Goals has been determined as of the date of
such Retirement, upon the date of Retirement and, (2) with respect to any
Eligible PSUs for which the achievement of Annual Performance Goals has not been
determined on the date of such Retirement, upon the date of the determination of
the Eligible PSUs based on the achievement of the applicable Annual Performance
Goals and the Committee determination thereof (including under Section 2.C.
above, and with the Eligible PSUs determined after giving effect to Section 2.C.
above), in each case, with respect to fifty percent (50%) of the number of
Eligible PSUs covered by such unvested portion and for an additional ten percent
(10%) of the number of Eligible PSUs covered by such unvested portion for every
full year of employment by the Company and its Affiliates beyond ten (10) years,
up to the remaining amount of the unvested Eligible PSUs of the Award. For the
avoidance of doubt, Retirement means the Participant’s leaving the employment of
the Company and its Affiliates after reaching age 55 with ten (10) consecutive
years of service with the Company or its Affiliates, but not including pursuant
to any termination For Cause or any termination for insufficient performance, as
determined by the Company.


2

--------------------------------------------------------------------------------







E.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.


3.
Delivery of Award

A.With respect to a Participant who is not and does not prior to the latest
Vesting Date described in Section 2.B. above become eligible for Retirement,
within 30 days following the date on which an Eligible PSU becomes vested, the
Company shall pay to the Participant, subject to applicable withholding as
described in Section 7 of this Agreement, the cash value of one share of common
stock of the Company (“Common Stock”) in satisfaction of each vested Eligible
PSU. For purposes of this Agreement, the cash value of a share of Common Stock
(“Cash Value”) will be equal to the 30 calendar-day average of the BIIB closing
stock price ending on the applicable Vesting Date (or, in the case of an
assumption or substitution described in Section 2.C.(iii) above, common stock of
the acquiring or surviving entity).


B.With respect to a Participant who is or becomes eligible for Retirement at any
time after the Grant Date and on or before the latest Vesting Date described in
Section 2.B. above, to the extent required to avoid adverse tax results under
Section 409A and notwithstanding anything to the contrary in this Agreement, the
Company shall pay to the Participant, subject to applicable withholding as
described in Section 7 of this Agreement, the Cash Value in satisfaction of each
vested Eligible PSU (determined in accordance with Section 2 of this Agreement
and Section 10 of the Plan) within 30 days of the earliest of (i) the date the
Eligible PSU otherwise would have vested under Section 2.B.(i) of this
Agreement, (ii) the date on which the Participant experiences a separation from
service (within the meaning of Section 409A) and/or the date the Eligible PSU
vests under Section 2.B(iii) of this Agreement, subject to Section 3.C. of this
Agreement or (iii) the date on which a Corporate Change in Control occurs.


C.If you are a “specified employee” (as defined in Section 409A), to the extent
required to avoid adverse tax results under Section 409A, you will be paid on
the earlier of (i) the date which is six months after you separate from service
(within the meaning of Section 409A) or (ii) the date of your death or
Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(iii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(iii), as applicable.


4.
Cancellation and Rescission of Awards

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.


5.
No Voting, Dividend or Other Rights as a Stockholder

The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock that are used to calculate the Cash Value to be delivered
to the Participant in satisfaction of any vested Eligible PSUs or with respect
to any other aspect of the Award. Accordingly, the Award shall not be
interpreted to bestow upon the Participant any equity interest or ownership in
the Company or any Affiliate. Furthermore, the Participant is not entitled to
vote any Common Stock or to receive or be credited with any dividends declared
and payable on any share of Common Stock by reason of the granting of the Award.
6.
Unfunded Status



The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
or its Affiliates. The Participant shall rely solely on the unsecured promise of
the Company and nothing herein shall be construed to give the Participant or any
other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.




3

--------------------------------------------------------------------------------





7.
Withholding

Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant an amount of cash equal in value to the statutory minimum amount
required to be withheld. A similar amount of cash will be paid by the Company on
behalf of the Participant to the applicable tax authorities. The amount of cash
to be withheld will be calculated using the closing sales price of a share of
Common Stock on the applicable vesting date. The Cash Value (net of the cash
withheld for the payment of withholding taxes, if applicable) will be delivered
to the Participant’s stock plan account upon vesting in accordance with the
Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.


In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.


8.
Provisions of the Plan



The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.


9.    No Right to Employment


The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.


10.    Governing Law


The provisions of the Award and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


Biogen Inc.


By:    Michel Vounatsos    
Chief Executive Officer




4